Citation Nr: 9908200	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  93-05 969	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to payment or reimbursement by the Department of 
Veterans Affairs (VA) for medical expenses incurred in 
connection with the veteran's unauthorized hospitalizations 
at a private facility from October 9 to October 10, 1991, and 
from October 13 to October 21, 1991, to include the question 
of whether such treatment was authorized by VA.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The record reflects that the veteran had verified active 
service from April 1967 to July 1969, in addition to prior, 
unverified active service totaling almost 24 years.  Although 
the veteran was previously represented by Disabled American 
Veterans, in August 1998 he selected the Connecticut 
Department of Veterans Affairs as his accredited 
representative.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs Medical Center (VAMC) in Newington, Connecticut, in 
November 1991 which denied the claim for reimbursement for 
medical expenses incurred during the veteran's 
hospitalization at a private facility from October 13 to 
October 21, 1991.  In an August 1992 statement of the case, 
the issue was expanded to include reimbursement for medical 
expenses incurred during the veteran's hospitalization at the 
same private facility from October 9 to October 10, 1991.  


FINDINGS OF FACT

1.  The veteran was hospitalized at a private facility from 
October 9 to October 10, 1991, for elective cardiac 
catheterization in conjunction with a service-connected 
disability.  Prior authorization for that non-VA 
hospitalization was not given.  

2.  The veteran was hospitalized at a private facility from 
October 13 to October 21, 1991, for coronary artery bypass 
surgery in conjunction with a service-connected disability.  
Prior authorization for that non-VA hospitalization was not 
given.  

3.  The services rendered at a private hospital during the 
time period of October 9 to October 10, 1991, and October 13 
to October 21, 1991, were not authorized by VA.  

4.  The private medical services rendered from October 9 to 
October 10, 1991, and from October 13 to October 21, 1991, 
were not furnished during any medical emergency in which a 
delay for such treatment would have been hazardous to the 
veteran's life or health.  

5.  VA facilities were feasibly available at the time of the 
private medical services rendered from October 9 to October 
10, 1991, and from October 13 to October 21, 1991.  


CONCLUSION OF LAW

The veteran's claim of entitlement to reimbursement or 
payment of unauthorized private medical costs incurred during 
the period of October 9 to October 10, 1991, and of 
October 13 to October 21, 1991, is not well grounded.  38 
U.S.C.A. §§ 1703, 1728, 5107 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 17.52 (formerly § 17.50b), 17.54 (formerly § 
17.50d), 17.120 (formerly § 17.80) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

On September 23, 1991, the veteran was hospitalized at a 
private hospital for treatment of an acute myocardial 
infarction.  He recovered uneventfully and was discharged on 
October 1, 1991.  At that time, service connection was in 
effect for hypertension.  (Payment by VA was later authorized 
for that private hospital admission.)  

On October 4, 1991, the veteran was seen in the VA outpatient 
clinic in Newington, Connecticut.  At that time, the veteran 
reported having mild chest pressure with walking at home.  
The report indicates that the examiner's plan was for the 
veteran to undergo cardiac catheterization at St. Francis 
Hospital.  

Records of St. Francis Hospital (a private facility in 
Hartford, Connecticut) show that the veteran was admitted to 
that hospital on October 9, 1991, for evaluation for possible 
coronary artery bypass grafting and underwent cardiac 
catheterization on the day of admission.  The summary of that 
hospitalization indicates that the veteran would benefit from 
coronary artery bypass grafting.  

On October 13, 1991, the veteran was again admitted to St. 
Francis Hospital, according to the summary of that 
hospitalization, for elective coronary artery bypass.  
Coronary bypass surgery was performed during the 
hospitalization and the veteran was discharged on October 21, 
1991.  

By a letter in November 1991, the veteran was notified that 
payment or reimbursement for services rendered during the 
October 13-21 hospitalization was denied because the records 
did not indicate that treatment was rendered for a service-
connected disability.  

The veteran wrote in January 1992 that, when he was seen in 
the VA outpatient clinic on October 4, 1991, the physician 
advised him to go to St. Francis Hospital "as soon as 
possible" for cardiac catheterization and possible surgery.  
He has stated that the physician did not mention that the 
procedures were available at a VA facility.  He was under the 
impression that the physician would make all necessary 
arrangements and that "VA would take care of this."  The 
veteran stated that he believed that a true emergency did 
exist and that Government facilities were not available and 
that travel to a VA hospital 28 miles away "could have been 
fatal."  

In March 1992, the Chief of the Newington VAMC Medical 
Administration Service (MAS) wrote to the Chief of the 
Medical Service regarding the veteran's claim, indicating 
that the MAS had not been previously notified of the 
"referral" and money had not been "obligated" and 
requesting a memorandum justifying the services and 
indicating why the MAS had not been notified prior to the 
veteran's admission.  The Chief of the Medical Service 
responded that the records indicated "that the procedure was 
clinically appropriate and relevant to proper management of 
[the veteran's] care.  I assume that Fee Basis was not 
notified through simple oversight and/or misunderstanding.  I 
suggest that the bill be paid."  

A "Report of Contact," dated in July 1992, states that, 
following a meeting that morning, it had been decided that VA 
was not responsible for payment for the non-VA services 
because the veteran had been admitted for elective surgery 
and VA had not authorized payment.  The memorandum indicates 
that the Chief of Medical Service had spoken with the 
outpatient clinic physician and that neither physician had 
authorized payment, nor had the veteran been told that 
payment had been authorized.  

A rating decision in August 1992 expanded the grant of 
service connection to include residuals of a myocardial 
infarction and coronary artery bypass grafting, effective 
from September 23, 1991.  

A personal hearing was conducted before a panel at the 
Newington VAMC in December 1992.  The veteran and his wife 
presented testimony, setting forth his contentions as 
previously expressed.  

Also in December 1992, the veteran's son wrote that he had 
been present during the VA clinic visit on October 4, 1991, 
corroborating the veteran's impression of the VA physician's 
instructions.  

Following a Remand by the Board in July 1995, a letter was 
received in November 1995 from the VA outpatient clinic 
physician who saw the veteran on October 4, 1991.  The 
physician stated that he did not recall the specifics of his 
clinic conversation with the veteran during that visit, but 
reported that his notes indicated that the veteran had 
initially refused cardiac catheterization at another private 
hospital.  He reported that it was his "second opinion" 
where he stressed the importance of undergoing cardiac 
catheterization.  The physician also stated that it was his 
practice regarding VA patients to give them the option of 
undergoing their catheterization bypass surgery, if needed, 
at St. Francis Hospital, if they were covered by Medicare, 
had private insurance, or preferred to go to a private 
hospital.  He indicated that the patient would be responsible 
for any bill that was not covered by Medicare and/or private 
insurance.  The physician further reported that his policy 
was to inform the patient that if he preferred to have VA pay 
for the entire hospitalization, then he would need to have 
the catheterization and surgery "through the VA system."  
He stated that he did not mislead the veteran or his wife 
into believing that VA would cover any charges that Medicare 
would not.  

In February 1996, the VAMC provided answers to a number of 
questions posed by the Board in its REMAND action.  The 
statement indicated that arrangements for the private 
hospitalization had been made with the VA physician over the 
telephone, as was customary, but that there was no 
documentation regarding the scheduling of the veteran's 
admission.  The veteran's private physician had stated that 
the October 1991 catheterization procedure was not done in an 
emergency, but rather that it "needed to be done soon."  In 
addition, the private physician who performed the bypass 
surgery had also indicated that it should not be considered 
as having been emergency surgery.  The VAMC also stated that 
a VA outpatient physician would need the authorization of the 
Chief of Staff of Ambulatory Surgery to have the procedure 
approved at a non-VA facility and that such authorization had 
not been obtained in this case.  As to whether VA facilities 
were feasibly available for the proposed care, the VAMC 
indicated that it was the standard practice to send patients 
to the Jamaica Plains (Massachusetts) VAMC for cardiac 
catheterization and that required surgery was scheduled at 
the VAMC in West Haven, Connecticut.  In this case, the VAMC 
stated, both of the hospital admissions at issue were 
scheduled admissions and so were not emergencies.  


Analysis

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veterans Affairs (VA) shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist the 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the claimant has presented a well grounded claim; 
that is, a claim which is plausible.  If he has not presented 
a well grounded claim, his appeal must fail, and there is no 
duty to assist him in the further development of his claim, 
as any such additional development would be futile.  Murphy 
v. Derwinski, 1 Vet.App. 78 (1990).  As explained below, the 
Board finds that the veteran's claim is not well grounded.


Authorization

The law provides that VA's Secretary shall furnish hospital 
care and medical services which the Secretary determines to 
be needed to any veteran who has a compensable service-
connected disability rated less than 50 percent.  38 U.S.C.A. 
§ 1710(a)(2)(A).  

When VA facilities are not capable of furnishing economical 
hospital care or medical services because of geographical 
inaccessibility or are not capable of furnishing the care or 
services required, the Secretary, as authorized in § 1710, 
may contract with non-Department facilities in order to 
furnish hospital care or medical services to a veteran for 
the treatment of a service-connected disability.  38 U.S.C.A. 
§ 1703(a)(1)(A).  

The regulations provide further that when the demand for non-
VA facilities is only for infrequent use, individual 
authorizations may be used.  Care in public or private 
facilities, however, subject to the provisions of 38 C.F.R. 
§ 17.53, will only be authorized, whether under a contract or 
an individual authorization, for hospital care or medical 
services to a veteran for the treatment of a service-
connected disability.  38 C.F.R. § 17.52(a)(1)(i) (formerly 
§ 17.50b).  

The admission of any patient to a private or public hospital 
at Department of Veterans Affairs expense will only be 
authorized if a Department of Veterans Affairs medical center 
or other Federal facility to which the patient would 
otherwise be eligible for admission is not feasibly 
available.  38 C.F.R. § 17.53 (formerly § 17.50b).  

The admission of a veteran to a non-Department of Veterans 
Affairs hospital at Department of Veterans Affairs expense 
must be authorized in advance, except s case 
consists of his statements and the hearing testimony of 
himself and his wife, as well as the statement by his son, 
all to the effect that the VA outpatient clinic physician had 
led them to believe that VA would pay for the non-VA 
treatment.  

However, the record does not contain documentation of any 
prior authorization.  Further, the physicians involved have 
subsequently stated that they did not provide the required 
authorization and that they did not tell the veteran that VA 
would pay for the treatment rendered at the private facility.  
Moreover, the record indicates that it was the standard 
practice of VAMC Newington to send patients to VAMC Jamaica 
Plains for cardiac catheterization and to VAMC West Haven for 
coronary bypass surgery.  Thus, VA facilities were feasibly 
available in October 1991, providing further evidence that 
prior authorization would not have been given for the non-VA 
hospitalizations in question.  (See 38 C.F.R. § 17.53)  

While the Board finds the veteran's and his wife's hearing 
testimony and his son's statement to be sincere, his claim 
that prior authorization was given by VA for the two private 
hospitalizations in October 1991 is not well-grounded.  

Unauthorized non-VA treatment 

To obtain reimbursement or payment of the cost of private 
medical services obtained without prior authorization from 
the VA, it is necessary that (1) the services be either for 
an adjudicated service-connected disability, or a non-
service-connected disability associated with and aggravating 
a service-connected disability or the services may be for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability or 
for any illness or injury in obtaining the 
services being hazardous to the veteran's life or health and 
(3) no VA or Federal facilities may be feasibly available to 
provide the services.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 
(formerly § 17.80).  All three conditions must be met before 
payment or reimbursement may be authorized.  

The record in this case shows that, at the time of the non-VA 
hospitalizations in question in October 1991, service 
connection was not in effect for coronary artery disease-the 
disorder that caused his myocardial infarction and that led 
to his cardiac catheterization and coronary artery bypass 
surgery during that month.  However, by a rating decision 
August 1992, the RO granted service connection for residuals 
of a myocardial infarction and coronary artery bypass 
grafting, effective from September 1991 (the date of the 
veteran's hospitalization at the time of his myocardial 
infarction).  

Nevertheless, neither of the other two criteria for 
reimbursement is met.  The statute defines an emergency as a 
situation where delay in obtaining the services would be 
hazardous to the veteran's life or health.  The medical 
record indicates that both of the non-VA admissions were 
scheduled in advance and were elective in nature.  There is 
no indication in the medical evidence that the veteran's life 
or health would be jeopardized by a several-day delay.  
Accordingly, it is clear that neither hospital admission was 
in the nature of an emergency.  

The veteran contends that further delay would have resulted 
in an additional myocardial infarction.  While it may be 
assumed that the veteran's physician felt that cardiac 
catheterization and any indicated surgery should be completed 
soon, the October 4, 1991, VA outpatient report clearly 
states that the catheterization at St. Francis Hospital was 
planned.  Inasmuch as several days passed before the planned 
hospital admission, the Board cannot say (and the medical 
evidence does not support) that a true emergency existed 
either on October 9, 1991, or on October 13, 1991.  Planning 
for a hospital admission several days hence clearly obviates 
any finding of an emergency.  

In addition, the record shows that VA facilities were 
feasibly available for the planned cardiac catheterization 
and subsequent coronary artery bypass surgery. Although 
transfer to VA hospitals some distance away might not have 
been practicable in an emergency situation, such an emergency 
was not present in this case.  The record indicates that, in 
an elective situation as was present in this case in October 
1991, it was the practice of the VAMC Newington to send 
patients to VAMC Jamaica Plains for cardiac catheterization 
and to VAMC West Haven for coronary bypass surgery.  Thus, 
the Board finds that VA facilities were feasibly available to 
provide the medical services that were rendered at 
St. Francis Hospital in October 1991.  

The Board notes that the RO previously approved payment for 
expenses incurred during the unauthorized non-VA 
hospitalization that began on September 23, 1991, when the 
veteran sustained an acute myocardial infarction, on the 
basis that an emergency was then present.  

Thus, the veteran does not meet two of the criteria necessary 
for reimbursement of unauthorized medical expenses, as set 
forth above.  However, the veteran must meet all of the cited 
criteria to be eligible for payment or reimbursement.  As two 
threshold requirements for payment or reimbursement of 
unauthorized private medical expenses are not satisfied, the 
veteran's claim is not well grounded, and payment or 
reimbursement of the costs of the private medical services in 
question, is not in order.  See Hayes v. Brown, 6 Vet. App. 
66 (1993); 38 U.S.C.A. §§ 1703, 1710, 1728; 38 C.F.R. §§ 
17.52, 17.54, 17.120.  


ORDER

Payment or reimbursement by the Department of Veterans 
Affairs (VA) for medical expenses incurred in connection with 
the veteran's unauthorized hospitalizations at a private 
facility from October 9 to October 10, 1991, and from October 
13 to October 21, 1991, is denied.  


		
	N. R. Robin
	Member, Board of Veterans' Appeals


 
- 10 -


- 1 -


